--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into on March 4, 2020
and effective as of March 16, 2020 (the “Effective Date”) between Chembio
Diagnostics, Inc., a Nevada corporation (the “Company”), and Richard L. Eberly
(the “Executive”).
 
In consideration of the premises and mutual covenants in this Agreement and for
other good and valuable consideration, the parties agree as follows:
 

1.
Term of Agreement. Subject to Section 6, the term of this Agreement shall
commence on the Effective Date and end on December 31, 2021 (the “Term”),
provided that, commencing on January 1, 2022 and each January 1 thereafter, the
Term shall be automatically extended for one additional calendar year unless,
not later than the October 1 immediately preceding the scheduled expiration of
the Term (or any extension thereof), either party shall have given notice to the
other party that the Term shall not be extended.

 

2.
Position.

 


2.1
Duties. The Executive shall serve as the Company’s Chief Executive Officer and
President and shall have such other duties as agreed to by the Executive and the
Board of Directors of the Company (the “Board”). The Executive shall report
directly to the Board (or any Committee of the Board designated for the purpose)
and shall have a principal place of employment at the Company’s offices in
Hauppauge and Medford, New York, subject to business travel. The Executive shall
have such duties and authority as shall be determined from time to time by the
Board and as shall be consistent with the bylaws of the Company as in effect
from time to time, provided, however, that, at all times, the Executive’s duties
and responsibilities hereunder shall be commensurate in all material respects
with his status as the senior-most officer of the Company. It is anticipated
that the Executive will be nominated by the Board for election to the Board at
the Company’s 2020 Annual Meeting of Stockholders, and the Executive agrees to
serve during the Term as a member of the Board to the extent he is elected to
such position in accordance with the bylaws of the Company and applicable law.

 


2.2
Service Requirements; Permitted Outside Activities. During the Term, the
Executive shall serve the Company faithfully, diligently and competently, and
devote his full working time, energy and skill to the Company’s business.
Notwithstanding the foregoing, the Executive may engage in the following outside
activities:

 


(a)
continue to serve as a member of the public and private company boards of
directors on which he serves as of the date of this Agreement, as previously
disclosed to the Board; and

 


(b)
serve in any capacity with any professional, educational, philanthropic, public
interest, charitable or community organization,

 
in each case to the extent the foregoing activities do not at the time the
activity or activities commence or thereafter (a) create an actual or potential
business or fiduciary conflict of interest, (b) individually or in the
aggregate, interfere materially with the performance of the Executive’s duties
to the Company, or (c) breach any agreement between the Executive and the
Company.
 


2.3
Compliance with Company Policies. During the Term, the Executive shall comply
with all personnel policies and procedures of the Company as the same now exist
or may be hereafter amended, supplemented or superseded by the Company from time
to time, including those policies contained in the Company’s employee manual or
handbook setting forth policies and procedures generally for employees of the
Company and its subsidiaries.

 

--------------------------------------------------------------------------------

3.
Compensation.

 


3.1
Base Salary. During the Term, the Company shall pay the Executive a base salary
(the “Base Salary”) at an annual rate of $400,000. The Base Salary shall be
payable in regular payroll installments in accordance with the Company’s payroll
practices as in effect from time to time (but no less frequently than monthly).
The Compensation Committee of the Board (the “Compensation Committee”) shall
review the Base Salary at least annually and may (but shall be under no
obligation to) increase (but not decrease) the Base Salary on the basis of such
review.

 


3.2
Annual Bonus.

 


3.2.1
Bonus. For each calendar year during the Term (commencing with 2020), the
Executive shall be eligible to participate in the Executive Incentive Plan of
the Company (such plan or any successor plan thereto, together with any
supplemental incentive plan or plans thereunder, the “Bonus Program”) in
accordance with the terms and provisions of the Bonus Program as established
from time to time by the Compensation Committee and pursuant to which the
Executive shall be eligible, in the discretion of the Compensation Committee, to
earn an annual cash bonus (the “Annual Bonus”). Pursuant to the terms of the
Bonus Program, the Executive shall be eligible to earn, for each calendar year
during the Term, a target Annual Bonus of 50% of the Base Salary for such year
(pro-rated for period served) (the “Target Bonus”) based upon the achievement of
one or more performance goals established for such year by the Compensation
Committee. The Executive shall have the opportunity to make suggestions to the
Compensation Committee prior to the determination of the performance goals for
the Bonus Program for each performance period, but the Compensation Committee
shall have final power and authority concerning the establishment of such goals.
The Compensation Committee shall review the Target Bonus at least annually and
may change the Target Bonus on the basis of such review.

 


3.2.2
Payment. The Annual Bonus, if any, for a calendar year during the Term shall be
paid to the Executive by no later than March 15 of the succeeding year.

 


3.3
Equity Compensation. As a material inducement to the Executive’s employment, on
March 16, 2020 the Company shall grant to the Executive a restricted stock unit
(the “RSU”) to acquire, without payment of any purchase price, a number of
shares of the Company’s common stock (“Common Shares”) equal to (a) 3.0% of the
number of Common Shares issued and outstanding as of the close of business on
March 13, 2020 divided by (b) 2.222, which is the most recent calculation by the
Company (using a Black-Scholes option pricing model) of the ratio of (i) the
value of a Common Share subject to a restricted stock unit (without purchase
price) to (ii) the value of a Common Share subject to a stock option. Subject to
the continued service of the Executive to the Company, one-third of the Common
Shares subject to the RSU (subject to rounding) shall vest on the first, second
and third anniversaries of the Effective Date, subject to acceleration in full
upon the occurrence of a Change in Control (as defined in the 2019 Plan). The
Executive shall also be eligible to receive additional equity awards under the
2019 Plan or future equity incentive plans, as may be determined from time to
time in the discretion of the Compensation Committee.

 

4.
Employee Benefits. During the Term, the Company shall provide the Executive with
benefits, to the extent the Executive is eligible therefor, on the same basis as
benefits are generally made available to other senior executives of the Company.
The Executive shall be entitled to five weeks of paid vacation to be used in
accordance with the Company’s then-current vacation policy, provided that, in
the event the Executive’s employment ends for any reason, the Executive shall be
paid only for unused vacation that accrued in the calendar year his employment
terminated and any unused vacation for any prior year shall be forfeited.

 
2

--------------------------------------------------------------------------------

5.
Expenses.

 


5.1
Relocation Expenses. With respect to his move to a personal residence closer to
his principal place of employment with the Company, the Executive shall be
entitled to payment by the Company of (a) a non-accountable allowance of $10,000
for expenses associated with his move, which shall be payable in the first
payroll run following the Effective Date, and (b) rental expenses, for a period
of up to six months commencing on the Effective Date, associated with such a
personal residence that were mutually agreed upon in advance by the parties in
their discretion, which rental expenses shall be payable at such times as may be
agreed upon by the Executive and the Compensation Committee.

 


5.2
Business Expenses. During the Term, the Company shall reimburse the Executive,
in accordance with the standard reimbursement practices established by the
Company and approved by the Board from time to time, for reasonable business
expenses he incurs in the performance of his duties hereunder

 

6.
Termination. Notwithstanding any other provision of this Agreement, either the
Company or the Executive may terminate the Executive’s employment for any reason
or no stated reason at any time, subject to the notice and other provisions set
forth below.

 


6.1
Certain Definitions. For purposes of this Section 6 and elsewhere in this
Agreement:

 


6.1.1
“Cause” shall mean the Executive’s:

 


(a)
conviction of, or pleading nolo contendere to, any crime, whether a felony or
misdemeanor, involving the purchase or sale of any security, mail or wire fraud,
theft, embezzlement, moral turpitude, or theft of Company property (with the
exception of minor traffic violations and similar misdemeanors);

 


(b)
repeated neglect of his duties to the Company; or

 


(c)
willful misconduct in connection with the performance of his duties or other
material breach of this Agreement;

 
provided that the Company may not terminate the Executive’s employment for Cause
unless (i) the Company first gives the Executive notice of its intention to
terminate and of the grounds for such termination within ninety days following
the date the Board is informed of such grounds at a meeting of the Board and
(ii) if such Cause is capable of being cured, the Executive has not, within
thirty days following receipt of such notice, cured such Cause in a manner
reasonably satisfactory to the Board.
 


6.1.2
“Change in Control” shall mean the occurrence of any of the following events:

 


(a)
the acquisition, directly or indirectly, by any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (a “Person” for purposes of this Section 6.1.2) of the beneficial
ownership (within the meaning of Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that, in calculating the beneficial ownership of
any particular Person, such Person shall be deemed to have beneficial ownership
of all securities that such Person has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time) of more than fifty percent of the
outstanding securities of the Company;

 
3

--------------------------------------------------------------------------------


(b)
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 


(c)
the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 


(d)
a complete liquidation or dissolution of the Company; or

 


(e)
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent of the total combined voting power
of the Company’s outstanding securities are transferred to a Person or Persons
different from the Persons holding those securities immediately prior to such
merger.

 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless one of the foregoing events constitutes a “change in control event”
within the meaning of Section 409A.
 


6.1.3
“Good Reason” shall mean the Company’s:

 


(a)
reducing the Executive’s position, duties, or authority;

 


(b)
failing to secure the agreement of any successor entity to the Company that the
Executive shall continue in his position without reduction in position, duties
or authority;

 


(c)
relocating the Executive’s principal work location beyond a fifty-mile radius of
his work location as of the Effective Date; or

 


(d)
committing any material breach of this Agreement;

 
provided that (i) the occurrence of a Change in Control, following which the
Company continues to have its common stock publicly traded and the Executive is
offered continued employment as an executive officer with substantially the same
duties and authority as he has hereunder of such publicly traded entity, shall
not be deemed to give rise to an event or condition constituting Good Reason,
and (ii) no event or condition shall constitute Good Reason unless (A) the
Executive gives the Company a Notice of Termination specifying his objection to
such event or condition within ninety days following the occurrence of such
event or condition, (B) such event or condition is not corrected, in all
material respects, by the Company in a manner that is reasonably satisfactory to
the Executive within thirty days following the Company’s receipt of such notice,
and (C) the Executive resigns from his employment with the Company not more than
thirty days following the expiration of the thirty-day period described in the
foregoing clause (B).
 


6.1.4
“Permanent Disability” shall mean:

 


(a)
the inability of the Executive to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or

 


(b)
the Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

 
4

--------------------------------------------------------------------------------

The Executive shall be deemed to have a Permanent Disability if he is determined
(i) by the Social Security Administration to have a “total disability” or (ii)
in accordance with a disability insurance program to be “disabled,” provided the
definition of “disabled” under the program complies with the definition of
Permanent Disability hereunder. Otherwise, such Permanent Disability shall be
certified by a physician chosen by the Company and reasonably acceptable to the
Executive, unless the Executive is then legally incapacitated, in which case
such physician shall be reasonably acceptable to the Executive’s authorized
legal representative.
 


6.1.5
“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986.

 


6.1.6
“Termination Date” shall mean:

 


(a)
in the event of a termination of the Executive’s employment by the Company for
Cause or by the Executive for Good Reason, the date specified in a notice of
termination (or, if not specified therein, the date of delivery of such notice),
but in no event earlier than the expiration of the cure period set forth in
Section 6.1.1 or 6.1.3, respectively;

 


(b)
in the event of a termination of the Executive’s employment by the Company
without Cause, the date specified in a notice of termination (or if not
specified therein, the date of delivery of such notice);

 


(c)
in the event of a termination of the Executive’s employment by the Executive
without Good Reason, the date specified in a notice of termination, but in no
event less than sixty days following the date of delivery of such notice;

 


(d)
in the event either party shall have given to the other party notice pursuant to
Section 1 that the Term shall not be extended, the December 31 that is the final
day of the Term;

 


(e)
in the event of a termination of the Executive’s employment due to Permanent
Disability, the date the Company terminates the Executive’s employment following
the certification of the Executive’s Permanent Disability; and

 


(f)
in the event of a termination of employment due to the Executive’s death, the
date of the Executive’s death.

 


6.2
Generally. In the event of the termination of the Executive’s employment for any
reason, the Executive shall receive payment of the following (the “Base
Obligations”):

 


(a)
any unpaid Base Salary through the Termination Date, to be paid in accordance
with Section 3;

 


(b)
subject to Section 4, any accrued but unpaid vacation through the Termination
Date, to be paid within 14 days of the Termination Date; and

 


(c)
any earned but unpaid Annual Bonus with respect to the calendar year ended prior
to the Termination Date, payable in accordance with Section 3.2.1.

 
In addition, in the event of the Executive’s termination of employment, the
applicable provisions of each outstanding equity award agreement executed by the
Executive and the Company shall govern the treatment of such equity award.
 
5

--------------------------------------------------------------------------------


6.3
Termination Without Cause or Nonrenewal by the Company or Termination for Good
Reason by the Executive. In the event of the termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason or
the expiration of the Term upon notice of nonrenewal delivered by the Company in
accordance with Section 1, the Executive shall, subject to Section 6.7, be
entitled to receive, in addition to the Base Obligations, the following payments
and benefits (the “Severance Benefits”):

 


6.3.1
Severance Payment.

 


6.3.1.1
Amount. The Company shall pay the Executive an amount (the “Severance Payment”)
equal to (a) the Base Salary with respect to the calendar year in which the
Termination Date occurs and (b) any pro-rata Target Bonus with respect to the
calendar year in which the Termination Date occurs, determined by multiplying
the Target Bonus for such calendar year by a fraction, the numerator of which is
the number of days in the calendar year in which the Termination Date occurs
through the Termination Date and the denominator of which is three hundred
sixty-five. The pro-rata Target Bonus shall be paid only in the event the
performance goals established under the Bonus Program for that calendar year
with respect to such Target Bonus have been satisfied. Payment of the pro-rata
Target Bonus shall be delayed until following the date the Compensation
Committee determines that such performance goals have been satisfied, in
accordance with the rules under the Bonus Program (the “Determination Date”).

 


6.3.1.2
Payment. The Severance Payment is payable in a lump sum within two weeks
following the Termination Date. Notwithstanding the foregoing, payments of the
pro‑rata Target Bonus portion of the Severance Payment shall be paid within
thirty days following the Determination Date, except that if payment of one or
more installments of the pro-rata Target Bonus portion of the Severance Payment
must be delayed until following the Determination Date, the initial installment
shall consist of a lump sum equal to the total of all such installments delayed
or due as of such payment date, without adjustment for interest.

 


6.3.2
Health Care Coverage Payments. Provided the Executive is covered by the
Company’s health care plans immediately prior to the Termination Date, the
Company shall pay to the Executive on a monthly basis, during the two-year
period commencing on the first day of the Severance Period (or such shorter
period ending as of the initial date the Executive is eligible for coverage
under the health care plans of a subsequent employer), a taxable cash payment
equal to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)
premium for the highest level of coverage available under the Company’s group
health plans, but reduced by the monthly amount that the Executive would pay for
such coverage if the Executive was an active employee.

 
All other benefits, if any, due the Executive following termination pursuant to
this Section 6.3 shall be determined in accordance with the plans, policies and
practices of the Company, provided the Executive shall not be entitled to
participate in any other severance plan, policy or program of the Company. The
Severance Benefits are payments and benefits to which the Executive is not
otherwise entitled, are given in consideration for the Release (as described in
Section 6.7) and are in lieu of any severance plan, policy or program of the
Company or any of its subsidiaries that may now or hereafter exist. The payments
and benefits to be provided pursuant to this Section 6.3 shall constitute
liquidated damages and shall be deemed to satisfy and be in full and final
settlement of all obligations of the Company to the Executive under this
Agreement. The Executive acknowledges and agrees that such amounts are fair and
reasonable, and are his sole and exclusive remedy, in lieu of all other remedies
at law or in equity, with respect to the termination of his employment
hereunder. If, during the Severance Period, the Executive breaches in any
material respect any of his obligations under Section 7, or the Confidentiality
Agreement, the Company may, upon notice to the Executive (a) terminate the
Severance Period and cease to make any further payments of the Severance Payment
and (b) cease any health care coverage payments, except in each case as required
by applicable law.
 
6

--------------------------------------------------------------------------------


6.4
Permanent Disability or Death. The Executive’s employment hereunder shall
terminate upon his Permanent Disability or death. Upon termination of the
Executive’s employment due to Permanent Disability or death, the Executive or
his estate (respectively) shall, subject to Section 6.7, be entitled to receive,
in addition to the Base Obligations:

 


(a)
a pro rata Target Bonus with respect to the calendar year in which the
Termination Date occurs, determined by multiplying the Target Bonus for such
calendar year by a fraction, the numerator of which is the number of days in the
calendar year in which the Termination Date occurs through the Termination Date
and the denominator of which is three hundred sixty-five, payable in a lump sum
within thirty days following the Release Effective Date, provided that if the
sixty-day period described in Section 6.7 begins in one calendar year and ends
in another, the pro rata Target Bonus shall be paid not earlier than January 1
of the calendar year following the Termination Date; and

 


(b)
accelerated vesting of the Option in full and, in accordance with Section 3.3,
each outstanding equity award agreement executed by the Executive and the
Company shall describe the treatment of the equity award under this Section 6.4.

 
All other benefits, if any, due the Executive or his estate (as applicable)
following termination pursuant to this Section 6.4 shall be determined in
accordance with the plans, policies and practices of the Company, provided the
Executive shall not be entitled to participate in any other severance plan,
policy or program of the Company.
 


6.5
Termination for Cause by the Company or Termination Without Good Reason or
Nonrenewal by the Executive. In the event of the termination of the Executive’s
employment by the Company for Cause or by the Executive without Good Reason or
the expiration of the Term upon notice of nonrenewal delivered by the Executive
in accordance with Section 1, the Executive shall have no further rights to any
compensation (including any Annual Bonus) or any other benefits under this
Agreement other than the Base Obligations. All other benefits, if any, due the
Executive following the Executive’s termination of employment pursuant to this
Section 6.5 shall be determined in accordance with the plans, policies and
practices of the Company, provided that the Executive shall not be entitled to
participate in any severance plan, policy, or program of the Company.

 


6.6
Mitigation; Offset. Following the termination of his employment for any reason,
the Executive shall have no obligation or duty to seek subsequent employment or
engagement as an employee (including self-employment) or as a consultant or
otherwise mitigate the Company’s obligations hereunder nor shall the payments
provided by this Section 6 be reduced by the compensation earned by the
Executive as an employee or consultant from any such subsequent employment or
consultancy.

 
7

--------------------------------------------------------------------------------


6.7
Release. Notwithstanding anything to the contrary in this Agreement, receipt by
the Executive of any Severance Benefits or other compensation or benefits under
this Section 6 (other than the Base Obligations) is subject to the Executive
executing and delivering to the Company a general release of claims following
the Termination Date, in substantially the form attached as Exhibit A (the
“Release”), that, within sixty days following the Termination Date, has become
irrevocable by the Executive (such date the Release becomes irrevocable being
the “Release Effective Date”). If the Executive dies or becomes legally
incapacitated prior to the Release Effective Date, then the Release requirements
described in the preceding sentence shall apply with respect to the Executive’s
estate and the Release shall be modified as reasonably necessary to allow for
execution and delivery by a personal representative of the Executive’s estate or
the Executive’s authorized legal representative, as applicable.

 

7.
Restrictive Covenant Agreement.

 


7.1
Delivery. Contemporaneously with the execution and delivery of this Agreement,
the Executive is executing and delivering to the Company a Nondisclosure,
Intellectual Property, Non-Competition and Non-Solicitation Agreement (the
“Restrictive Covenant Agreement”) in the form provided by the Company.

 


7.2
Specific Performance. The Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of the Restrictive Covenant
Agreement would be inadequate and, in recognition of this fact, the Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

8.
Disputes. Except as provided in Section 7.2, any dispute arising between the
parties under this Agreement, under any statute, regulation, or ordinance, under
any other agreement between the parties, or in way relating to the Executive’s
employment shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) for resolution. Such arbitration shall be
conducted in New York, New York, and the arbitrator shall apply New York law,
including federal law as applied in New York courts. The arbitration shall be
conducted in accordance with the AAA’s Employment Arbitration Rules as modified
in this Section 8. The arbitration shall be conducted by a panel of three
arbitrators that is mutually agreeable to both the Executive and the Company,
all in accordance with AAA’s Employment Arbitration Rules then in effect. If the
Executive and the Company cannot agree upon the panel of arbitrators, the
arbitration shall be settled before a panel of three arbitrators, one to be
selected by the Company, one by the Executive, and the third to be selected by
the two persons so selected, all in accordance with AAA’s Employment Arbitration
Rules. With respect to any and all costs and expenses associated with any such
arbitration that are not assignable to one of the parties by the arbitrator,
each party shall pay their own costs and expenses, including attorneys’ fees and
costs, except that the Company shall pay the cost of the arbitrators and the
filing fees charged to the Executive by the AAA, provided he is the claimant or
counter claimant in such arbitration and is the prevailing party. The award of
the arbitrators shall be final and binding on the parties, and judgment on the
award may be confirmed and entered in any state or federal court in the City of
New York, New York. The arbitration shall be conducted on a strictly
confidential basis, and Executive shall not disclose the existence of a claim,
the nature of a claim, any documents, exhibits, or information exchanged or
presented in connection with such a claim, or the result of any action
(collectively, “Arbitration Materials”), to any third party, with the sole
exception of the Executive’s legal counsel, who also shall be bound by
confidentiality obligations no less protective than the provisions set forth in
the Restrictive Covenant Agreement. In the event of any court proceeding to
challenge or enforce an arbitrators’ award, the parties consent to the exclusive
jurisdiction of the state and federal courts in New York, New York and agree to
venue in that jurisdiction. The parties agree to (a) take all steps necessary to
protect the confidentiality of the Arbitration Materials in connection with any
such proceeding, (b) file all Information (as defined in the Restrictive
Covenant Agreement), and all documents containing Information, under seal,
subject to court order, and (c) the entry of an appropriate protective order
encompassing the confidentiality terms of this Agreement and the Restrictive
Covenant Agreement. Nothing contained in this Section 8 shall be construed to
preclude the Company from exercising its rights under Section 7.2.

 
8

--------------------------------------------------------------------------------

9.
Miscellaneous.

 


9.1
Acceptance. The Executive represents and warrants, as a material inducement to
the Company’s agreement to enter into this Agreement, that there are no legal,
contractual or other impediments precluding the Executive from entering into
this Agreement or from performing the services with the Company contemplated by
this Agreement. Any violation of this representation and warranty by the
Executive shall render all of the obligations of the Company under this
Agreement void ab initio and of no force and effect.

 


9.2
Entire Agreement; Amendments. This Agreement, together with the Restrictive
Covenant Agreement and the Option, contain the entire understanding of the
parties with respect to the employment of the Executive by the Company, and
shall supersede any and all previous contracts, arrangements or understandings
between the Company and the Executive with respect to the subject matter set
forth of this Agreement. This Agreement may not be altered, modified or amended
except by written instrument signed by the Company and the Executive.

 


9.3
No Waiver. The failure of a party to insist upon strict adherence to a term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 


9.4
Successor; Assignment. Neither of the parties shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder.
Without limiting the foregoing, the Executive’s right to receive payments
hereunder shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by the Executive’s will
or by the laws of descent and distribution. In the event of any attempted
assignment or transfer contrary to this Section 9.4, the Company shall have no
liability to pay the assignee or transferee any amount so attempted to be
assigned or transferred. The Company shall cause this Agreement to be assumed by
any entity that succeeds to all or substantially all of the Company’s business
or assets and this Agreement shall be binding upon any successor to all or
substantially all of the Company’s business or assets, provided that no such
assumption shall release the Company of its obligations hereunder, to the extent
not satisfied by such successor, without the Executive’s prior consent.

 


9.5
Notice. All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by electronic mail
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next day (other than a Saturday, Sunday or other day on
which commercial banks in the New York, New York, are authorized or required to
close) if sent after normal business hours of the recipient; or (d) on the third
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.5):

 
9

--------------------------------------------------------------------------------

 
If to the Company:
Chembio Diagnostics, Inc.
   
555 Wireless Boulevard
   
Hauppauge, New York 11788
   
Attention: Chief Financial Officer
   
Email:  legalnotices@chembio.com
       
If to the Executive:
Richard L. Eberly
   
[***]






9.6
Withholding Taxes. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 


9.7
Section 409A. Notwithstanding any other provision of this Agreement, any
payment, settlement or benefit triggered by termination of the Executive’s
employment with the Company shall not be made until six months and one day
following Termination Date if such delay is necessary to avoid the imposition of
any tax, penalty or interest under Section 409A. Any installment payments that
are delayed pursuant to this Section 9.7 shall be accumulated and paid in a lump
sum on the day that is six months and one day following the Termination Date
(or, if earlier, upon the Executive’s death) and the remaining installment
payments shall begin on such date in accordance with the schedule provided in
this Agreement. For purposes of this Agreement, termination or severance of
employment shall be read to mean a “separation from service” within the meaning
of Section 409A where it is reasonably anticipated that no further services
would be performed after that date or that the level of services the Executive
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than twenty percent of the average level
of bona fide services performed over the immediately preceding thirty-six month
period. Additionally, the amount of expenses eligible for reimbursement or
in-kind benefits to be provided during one calendar year may not affect the
expenses eligible for reimbursement or any in-kind benefits to be provided in
any other calendar year and the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. All reimbursements
shall be made no later than the last day of the calendar year following the
calendar year in which the Executive incurs the reimbursable expense. This
Agreement is intended to comply with the requirements of Section 409A (including
the exceptions thereto), to the extent applicable, and the Agreement shall be
administered and interpreted in accordance with such intent. If any provision
contained in the Agreement conflicts with the requirements of Section 409A (or
the exemptions intended to apply under the Agreement), the Agreement shall be
deemed to be reformed to comply with the requirements of Section 409A (or the
applicable exemptions thereto). The Company, after consulting with the
Executive, may amend this Agreement or the terms of any award provided for in
this Agreement in any manner that the Company considers necessary or advisable
to ensure that cash compensation, equity awards or other benefits provided for
in this Agreement are not subject to U.S. federal income tax, state or local
income tax or any equivalent taxes in territories outside the United States
prior to payment, exercise, vesting or settlement, as applicable, or any tax,
interest or penalties pursuant to Section 409A. Any such amendments shall be
made in a manner that preserves to the maximum extent possible the intended
benefits to the Executive. This Section 9.7 does not create an obligation on the
part of the Company to modify this Agreement and does not guarantee that the
amounts or benefits owed under the Agreement shall not be subject to interest
and penalties under Section 409A. For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A.

 
10

--------------------------------------------------------------------------------


9.8
Clawback. The Executive agrees that compensation and benefits provided by the
Company under this Agreement or otherwise shall be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment policy of
the Company that is generally applicable to the Company’s executives, as may be
adopted by the Board and in effect from time-to-time or as required by
applicable law.

 


9.9
Audit Rights. Any and all equity compensation of any kind due hereunder to
Executive after the Termination Date shall be accompanied by a detailed
statement from the Company showing the calculation for such compensation for the
period being measured. Within thirty days after the delivery of such statement,
the Executive may notify the Company of any objections or changes thereto,
specifying in reasonable detail any such objections or changes. If the Executive
does not notify the Company of any objections or changes thereto or if within
twenty days of the delivery of an objection notice the Executive and the Company
agree on the resolution of all objections or changes, then such statements
delivered by the Company, with such changes as are agreed upon, shall be final
and binding. If the parties shall fail to reach an agreement with respect to all
objections or changes within such twenty-day period, then all disputed
objections or changes shall, be subject to resolution in accordance with Section
8.

 


9.10
Interpretation. For purposes of this Agreement:

 


(a)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;

 


(b)
any references in this Agreement to a Section refer to a Section of this
Agreement, unless specified otherwise;

 


(c)
the word “day” refers to a calendar day;

 


(d)
the word “include” and “including” as used in this Agreement shall not be
construed so as to exclude any other thing not referred to or described;

 


(e)
the word “or” is not exclusive;

 


(f)
the definition given for any term in this Agreement shall apply equally to both
the singular and plural forms of the term defined;

 


(g)
unless the context otherwise requires, (i) references in this Agreement to an
agreement, instrument or other document mean such agreement, instrument or other
document as amended, supplemented and modified from time to time to the extent
permitted by the provisions thereof and (ii) references in this Agreement to a
statute mean such statute as amended from time to time and include any successor
legislation thereto and any rules and regulations promulgated thereunder; and

 


(h)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 


9.11
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but both of which together shall constitute one and
the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 
11

--------------------------------------------------------------------------------


9.12
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 
In Witness Whereof, the parties have duly executed this Agreement as of the day
and year first above written.
 
Richard L. Eberly
 
Chembio Diagnostics, Inc.
      /s/ Richard L. Eberly  
By:
/s/ Gail S. Page      
Gail S. Page
     
Interim Chief Executive Officer




12

--------------------------------------------------------------------------------